Fourth Court of Appeals
                                San Antonio, Texas
                                           July 27, 2017

                                    No. 04-15-00754-CV

                                 Melecio Arturo MOLINA,
                                         Appellant

                                                v.

                     Melecio Arturo MOLINA, Jr. and Patricia Molina,
                                      Appellee

                From the County Court At Law No 1, Webb County, Texas
                          Trial Court No. 2014CVQ001900 C1
                       Honorable Hugo Martinez, Judge Presiding


                                       ORDER

Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellees’ motion for rehearing, and the motion is
DENIED.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.



                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk